DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al [US 2017/0261213A1].
Park et al teach a cooking apparatus comprising a cooking chamber (Figure 2, #20), a heat source (Figure 2, #22), a door with an aperture (Figure 2-3, #40, 41aa-bb), an aperture cover in the form of a transparent window (Figure 2-3, #42), a camera mechanism with a bracket (Figure 3, #100; Figure 9-10, #130, 112), a camera with a lens (Figure 9, #110-111), the camera mounted outside the cooking chamber and adjacent the aperture (Figure 3, #100, 20, 42), a control unit including a wireless transceiver and computer logic (Figure 15, #80; Figure 18, #135, 500, 510, 520, 530) to transmit and receive information to and from an external device (paragraph 0117), the wireless transceiver communicating through Bluetooth, a local area network, and/or Internet (paragraph 0119, 0213; Figure 18), the user device sending commands to the control unit (paragraph 0194), transmitting photographs and video to the 
It is further noted that ovens, such as the one disclosed by Park et al, were commonly known to be capable of grilling food.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 15-20 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 (particularly claim 3) of 16/697,868 in view of Park et al. The ‘868 application does not claim a camera bracket. Park et al teach a cooking apparatus comprising a camera mechanism with a bracket (Figure 3, #100; Figure 9-10, #130, 112). It would have been obvious to one of ordinary skill in the art to incorporate the claimed camera bracket into the invention of ‘868, in view of Park et al, since both are directed to cooking devices, since the ‘868 application already included a camera (claim 1), since cooking devices commonly included a camera bracket for support and adjustment of the camera as shown by Park et al, and since this would have ensured that the camera of ‘868 was accurately aimed at the food in the cooking chamber.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-9 are allowable (except for the provisional Double Patenting).
The following is an examiner’s statement of reasons for allowance: the apparatus of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious an aperture cover movably mounted on the cooking chamber to cover the aperture, wherein the aperture cover is configured to be moved between a closed position that covers the aperture and an open position that leaves the aperture open; and a camera mounted on the camera bracket, wherein the camera has a camera lens configured to be positioned outside the cooking chamber and adjacent to the aperture or inside the cooking chamber and extended through the aperture, an electrical motor configured to move the camera lens between an outside position outside the cooking chamber and adjacent to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792